Citation Nr: 1524667	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-39 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for a foot disorder, to include as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 30 to December 3, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Board remanded this case for additional development.  


FINDING OF FACT

A foot disability did not begin during active military service, and no such disability has been caused or made worse by service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a foot disability that is the result of disease or injury incurred in or aggravated by active military service; a foot disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in August 2008 that informed the Veteran of her duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations for the disability on appeal to include an October 2008 VA examination and a February 2014 VA examination for foot conditions (Disability Benefits Questionnaire), with a February 2014 addendum.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these reports are adequate for the purpose of evaluating the claim as the examiners examined the Veteran, reviewed her pertinent medical history, considered the Veteran's self-reported history, and supported all conclusions with analyses based on objective testing and observations.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be (1) a competent diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that her service-connected left knee disability caused or aggravated her bilateral foot disability.  Additionally, the Veteran asserts that her treating VA podiatrist advised that plantar fasciitis is secondary to her service-connected knee disability.  See April 2009 Notice of Disagreement; October 2009 VA Form 9.

Pursuant to the Board's October 2014 remand, in January 2015, the RO sent a letter to the Veteran requesting that she submit a VA Form 21-4142, Authorization and Consent to Release Information for any private physician(s) who treated her bilateral foot disorder, to include Momentum Physical Therapy & Sports Rehab.  Review of the evidence of record does not reveal the Veteran responded to the ROs January 2015 request.

A December 2005 VA treatment record shows the Veteran presented with left knee pain and soreness of the right foot.

A May 2007 VA orthopedic record shows the Veteran was treated for her left knee disability.  The examiner noted that she ambulated well with "antalgia" or a limp.

An April 2008 VA treatment record notes a diagnosis of pes planus and that the Veteran ambulates well with "antalgia" or a limp.

A July 2008 VA podiatry note shows the Veteran reported pain on ambulation.

A January 2014 podiatry note indicates that the Veteran's foot disorder was possibly related to her service connected left knee disability.  Specifically, the examiner noted that the recurrence of the plantar fasciitis of the left foot may be secondary to the Veteran's chronic knee pain and compensation gait causing plantar fasciitis.

A September 2014 and November 2014 VA podiatry note shows the Veteran reported for a follow-up on plantar fasciotomy of the left foot.  The examiner's report reflects adequate range of motion and reports of pain.

VA treatment records from July 2014 to September 2014 consistently note the Veteran's gait was normal.  A July 2014 VA treatment record notes a steady gait.  A September 2014 VA treatment record shows the Veteran's gait was normal on tiptoes, heels, and tandem.

Pursuant to the Board's October 2014 remand, in February 2014, the Veteran was afforded a VA examination to determine the nature and etiology of her foot disorder.  The Veteran reported that her foot problems started in 2005.  She endorsed symptoms of pain and daily discomfort and denied that flare-ups impacted function of the feet.  The examiner reviewed the claims folder and diagnosed bilateral plantar fasciitis.  Examination revealed no leg length discrepancy.  Firm pressure was applied to the plantar fascia, with no evidence of pain.  There was no swelling or callouses.  There was no deformity or problems with the Achilles tendon.  There was left foot tenderness of the plantar surface.  The examiner's report reflects that forced dorsiflexion of the toes is the best test clinically for plantar fasciitis and this test was negative bilaterally.  Monofilament testing was normal in both feet and legs and the Veteran had no significant gait abnormality.  On Babinski testing the Veteran reported bilateral pain and discomfort with pressure over the medial third of the left plantar fascia.  She also could not heel walk well because of complaints of left heel pain.  Repetitive testing revealed no increased pain, no weakness, no fatigability, and no incoordination.  The examiner found no objective signs of pain on examination and noted functional loss and limitation of motion due to pain on weight-bearing bilaterally.  The examiner also noted that there was disturbance of locomotion of the left foot coupled with the Veteran's subjective reports of pain.  The examiner's report further shows that on examination, while the Veteran was distracted and her reflexes were checked in the ankles, firm pressure was applied to the area of "extreme tenderness" and there was no clinical evidence of pain or withdrawal response.  

Pursuant to the October 2014 remand directives, the examiner identified the following foot conditions manifested since July 2008:  (1) status post-surgical treatment for diagnoses of left plantar fasciitis; (2) fluid cyst; and (3) mild planus by weight bearing x-rays in February 2015.  The examiner opined that the Veteran's bilateral plantar fasciitis was less likely as not related to military service, finding that STRs did not reveal any complaints or treatment for foot problems.  With regard to the Veteran's diagnosis of cystic abnormality at the talonavicular joint, the examiner explained this condition was discovered on MRI in 2014 and that the connection to the Veteran's complaint is unknown.  The examiner observed that there was conflicting evidence of record regarding the presence, cause, and intensity of any gait abnormality, and explained that a thorough review of literature did not indicate that problems in one joint can be related to problems in another area in the absence of a generalized inflammatory condition such as gout or rheumatoid arthritis; however, even if these conditions were diagnosed "the cause is the original disease, not the other joint [and] no such diagnosis is present."  The examiner also explained that "the perception of overuse or overcompensation does not take into account that the maximum stress on a lower extremity joint is during the single leg phase of gait.  [Additionally,] that forces across the joint will never be greater because of shifting a portion of weight from one leg to the other."

With regard to the January 2014 VA treatment record, which notes "the reoccurrence of the plantar fasciitis of the left foot may be secondary to [the Veteran's] chronic knee pain and compensation gait causing plantar fasciitis," the examiner opined that the podiatry note was "mere speculation without rationale."  He explained that "there is a known left knee condition which could also contribute to antalgic gait [however] [a]pportionment between these 2 conditions is not possible by any examiner."  Additionally, the examiner discussed the following VA treatment records:  an August 2006 VA examination report noting an abnormal gait and limping of the left leg; the May 2007 VA orthopedic treatment record noting that the Veteran ambulated with antalgia or a limp; an April 2008 VA podiatry record noting that the Veteran ambulated well; and an August 2013 VA physical therapy report noting that the Veteran ambulated with minimal limping gait pattern.  The examiner opined that there was no evidence that the Veteran's service-connected left knee disability aggravated her foot condition, finding that the October 2008 VA examination did not indicate limping even considering that the Veteran recently injured her toe.  The examiner also opined that the Veteran had gradual worsening of symptoms compatible with the natural progression of plantar fasciitis.  The examiner's report also reflects that the VA treatment records noting that the Veteran "ambulated well with antalgia or a limp" may be a typographical error.

The Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis. 

The Veteran asserts that there is a relationship between her service-connected left knee disability and her foot condition.  The Veteran's statements with respect to her antalgic gait and pain are considered to be competent evidence within her personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of her symptoms and the underlying pathology more probative than the Veteran's statements.  The VA examiners were able to review the overall record, including the Veteran's history and provided an objective opinion as to possible secondary service connection, which is consistent with the competent medical evidence of record.  While the Veteran has claimed that her foot problems are the result of her service-connected left knee disability, she is not competent to make such a medical determination.  Consequently, the preponderance of the evidence is against the claim, thus service connection is not warranted.  A foot disability did not begin during service, is not otherwise traceable to military service, and is not the result of already service-connected disability.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a foot disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


